


EXHIBIT 10.60

 

SIGMA SYSTEMS GROUP (CANADA) INC.

AMENDED AND RESTATED 2002 CALIFORNIA STOCK INCENTIVE PLAN


1.             PURPOSE

The purpose of this Amended and Restated 2002 California Stock Incentive Plan
(the “Plan”) of SIGMA SYSTEMS GROUP (CANADA) INC. (the “Company”), a corporation
incorporated under the Business Corporations Act (Ontario) (the “OBCA”), is to
advance the interests of the Company’s shareholders by enhancing the Company’s
ability to attract, retain and motivate persons who are residents of the State
of California and who make (or are expected to make) important contributions to
the Company by providing such persons with equity ownership opportunities and
performance-based incentives and thereby better aligning the interests of such
persons with those of the Company’s shareholders.  Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future subsidiaries, as such term is defined under the OBCA, and any
other business venture (including, without limitation, joint venture or limited
liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”).  When applied
in connection with Participants (as defined below) who are citizens, residents
or other persons subject to the federal income tax laws of the United States of
America (“U.S. Participants”), the term “Company” shall include any of the
Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”).


2.             ELIGIBILITY


(A)           SUBJECT TO SUBSECTION (B) BELOW, AND TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ALL OF THE COMPANY’S EMPLOYEES, OFFICERS, DIRECTORS AND
CONSULTANTS WHO ARE RESIDENTS OF THE STATE OF CALIFORNIA ARE ELIGIBLE TO BE
GRANTED OPTIONS, RESTRICTED STOCK AWARDS, OR OTHER STOCK-BASED AWARDS (EACH, AN
“AWARD”) UNDER THE PLAN.  EACH PERSON WHO HAS BEEN GRANTED AN AWARD UNDER THE
PLAN SHALL BE DEEMED A “PARTICIPANT”.


(B)           NOTWITHSTANDING SUBSECTION (A) ABOVE, THE NUMBER OF PARTICIPANTS
UNDER THIS PLAN THAT ARE NOT “ACCREDITED INVESTORS” (AS SUCH TERM IS DEFINED IN
RULE 501 OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED) SHALL IN NO EVENT EXCEED 35.


3.             ADMINISTRATION AND DELEGATION


(A)           ADMINISTRATION BY BOARD OF DIRECTORS.  THE PLAN WILL BE
ADMINISTERED BY THE BOARD.  THE BOARD SHALL HAVE AUTHORITY TO GRANT AWARDS AND
TO ADOPT, AMEND AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES
RELATING TO THE PLAN AS IT SHALL DEEM ADVISABLE.  THE BOARD MAY CORRECT ANY
DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY
AWARD IN THE MANNER AND TO THE EXTENT IT SHALL DEEM EXPEDIENT TO

--------------------------------------------------------------------------------



 


CARRY THE PLAN INTO EFFECT AND IT SHALL BE THE SOLE AND FINAL JUDGE OF SUCH
EXPEDIENCY.  ALL DECISIONS BY THE BOARD SHALL BE MADE IN THE BOARD’S SOLE
DISCRETION AND SHALL BE FINAL AND BINDING ON ALL PERSONS HAVING OR CLAIMING ANY
INTEREST IN THE PLAN OR IN ANY AWARD.  NO DIRECTOR OR PERSON ACTING PURSUANT TO
THE AUTHORITY DELEGATED BY THE BOARD SHALL BE LIABLE FOR ANY ACTION OR
DETERMINATION RELATING TO OR UNDER THE PLAN MADE IN GOOD FAITH.


(B)           APPOINTMENT OF COMMITTEES.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BOARD MAY DELEGATE ANY OR ALL OF ITS POWERS UNDER THE PLAN TO ONE OR
MORE COMMITTEES OR SUBCOMMITTEES OF THE BOARD (A “COMMITTEE”).  ALL REFERENCES
IN THE PLAN TO THE “BOARD” SHALL MEAN THE BOARD OR A COMMITTEE OF THE BOARD TO
THE EXTENT THAT THE BOARD’S POWERS OR AUTHORITY UNDER THE PLAN HAVE BEEN
DELEGATED TO SUCH COMMITTEE.


4.             STOCK AVAILABLE FOR AWARDS.  SUBJECT TO ADJUSTMENT UNDER SECTION
9, AWARDS MAY BE MADE UNDER THE PLAN FOR (I) UP TO 300,000 SHARES OF THE
COMPANY’S CLASS B PREFERRED SHARES (THE “CLASS B PREFERRED SHARES”) AND (II) UP
TO 300,000 SHARES OF THE COMPANY’S NON-VOTING COMMON SHARES (THE “NON-VOTING
COMMON SHARES”; SUCH CLASS B PREFERRED SHARES AND NON-VOTING COMMON SHARES BEING
REFERRED TO HEREIN, COLLECTIVELY, AS THE “SHARES”), AND SUCH NUMBER OF CLASS B
PREFERRED SHARES AND NON-VOTING COMMON SHARES SHALL BE RESERVED FOR ISSUANCE
UNDER THE PLAN.  AWARDS UNDER THE PLAN MAY, BUT NEED NOT BE, BASED ON “UNITS”
CONSISTING OF A COMBINATION OF CLASS B PREFERRED SHARES AND NON-VOTING COMMON
SHARES.  IF ANY AWARD EXPIRES OR IS TERMINATED, SURRENDERED OR CANCELED WITHOUT
HAVING BEEN FULLY EXERCISED OR IS FORFEITED IN WHOLE OR IN PART (INCLUDING AS
THE RESULT OF THE SHARES SUBJECT TO SUCH AWARD BEING REPURCHASED BY THE COMPANY
AT THE ORIGINAL ISSUANCE PRICE PURSUANT TO A CONTRACTUAL REPURCHASE RIGHT) OR
RESULTS IN ANY SHARES NOT BEING ISSUED, THE UNUSED SHARES COVERED BY SUCH AWARD
SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AWARDS UNDER THE PLAN, SUBJECT,
HOWEVER, IN THE CASE OF INCENTIVE STOCK OPTIONS (AS HEREINAFTER DEFINED) GRANTED
TO U.S. PARTICIPANTS, TO ANY LIMITATIONS UNDER THE CODE.


5.             CALIFORNIA RESIDENTS.  AT NO TIME WHILE THERE IS ANY OPTION (AS
DEFINED BELOW) OUTSTANDING AND HELD BY A PARTICIPANT WHO WAS A RESIDENT OF THE
STATE OF CALIFORNIA ON THE DATE OF GRANT OF SUCH OPTION, SHALL THE TOTAL NUMBER
OF SHARES ISSUABLE UPON EXERCISE OF ALL OUTSTANDING OPTIONS AND THE TOTAL NUMBER
OF SHARES PROVIDED FOR UNDER ANY STOCK BONUS OR SIMILAR PLAN OF THE COMPANY
EXCEED THE APPLICABLE PERCENTAGE AS CALCULATED IN ACCORDANCE WITH THE CONDITIONS
AND EXCLUSIONS OF SECTION 260.140.45 OF THE CALIFORNIA CODE OF REGULATIONS,
BASED ON THE SHARES OF THE COMPANY WHICH ARE OUTSTANDING AT THE TIME THE
CALCULATION IS MADE.


6.             STOCK OPTIONS


(A)           GENERAL.  THE BOARD MAY GRANT OPTIONS TO PURCHASE SHARES (EACH, AN
“OPTION”) AND DETERMINE THE NUMBER OF CLASS B PREFERRED SHARES AND/OR NON-VOTING
COMMON SHARES TO BE COVERED BY EACH OPTION, THE EXERCISE PRICE OF EACH OPTION
AND THE CONDITIONS AND LIMITATIONS APPLICABLE TO THE EXERCISE OF EACH OPTION,
INCLUDING CONDITIONS RELATING TO APPLICABLE FEDERAL, PROVINCIAL, STATE OR
FOREIGN SECURITIES LAWS, AS IT CONSIDERS NECESSARY OR ADVISABLE.  FOR U.S. TAX
PURPOSES, AN OPTION GRANTED TO A U.S. PARTICIPANT WHICH IS NOT INTENDED TO BE AN
INCENTIVE STOCK OPTION (AS DEFINED BELOW) SHALL BE DESIGNATED A “NONSTATUTORY
STOCK OPTION”.


 


2

--------------------------------------------------------------------------------



 


(B)           INCENTIVE STOCK OPTIONS FOR U.S. PARTICIPANTS.  AN OPTION GRANTED
TO A U.S. PARTICIPANT THAT THE BOARD INTENDS TO BE AN “INCENTIVE STOCK OPTION”
AS DEFINED IN SECTION 422 OF THE CODE (AN “INCENTIVE STOCK OPTION”) SHALL ONLY
BE GRANTED TO EMPLOYEES OF THE COMPANY AND SHALL BE SUBJECT TO AND SHALL BE
CONSTRUED CONSISTENTLY WITH THE REQUIREMENTS OF SECTION 422 OF THE CODE.  THE
COMPANY SHALL HAVE NO LIABILITY TO A PARTICIPANT, OR ANY OTHER PARTY, IF AN
OPTION (OR ANY PART THEREOF) WHICH IS INTENDED TO BE AN INCENTIVE STOCK OPTION
IS NOT AN INCENTIVE STOCK OPTION.


(C)           EXERCISE PRICE.  THE BOARD SHALL ESTABLISH THE EXERCISE PRICE AT
THE TIME EACH OPTION IS GRANTED AND SPECIFY IT IN THE APPLICABLE OPTION
AGREEMENT.


(D)           DURATION OF OPTIONS.  EACH OPTION SHALL BE EXERCISABLE AT SUCH
TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY SPECIFY IN THE
APPLICABLE OPTION AGREEMENT.


(E)           EXERCISE OF OPTION.  OPTIONS MAY BE EXERCISED BY DELIVERY TO THE
COMPANY OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY
OTHER FORM OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE BOARD,
TOGETHER WITH PAYMENT IN FULL AS SPECIFIED IN SECTION 6(F) FOR THE NUMBER OF
CLASS B PREFERRED SHARES AND/OR NON-VOTING COMMON SHARES FOR WHICH THE OPTION IS
EXERCISED.


(F)            PAYMENT UPON EXERCISE.  SHARES PURCHASED UPON THE EXERCISE OF AN
OPTION GRANTED UNDER THE PLAN SHALL BE PAID FOR AS FOLLOWS:


(1)           IN CASH OR BY CHECK, PAYABLE TO THE ORDER OF THE COMPANY, IT BEING
PERMISSIBLE FOR THE COMPANY, AT ITS DISCRETION, TO LEND SUCH CASH OR THE FUNDS
FOR SUCH CHECK TO THE PARTICIPANT PURSUANT TO A PROMISSORY NOTE IN FORM AND
SUBSTANCE ACCEPTABLE TO THE COMPANY;


(2)           EXCEPT AS THE BOARD MAY, IN ITS SOLE DISCRETION, OTHERWISE PROVIDE
IN AN OPTION AGREEMENT, BY (I) DELIVERY OF AN IRREVOCABLE AND UNCONDITIONAL
UNDERTAKING BY A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY
SUFFICIENT FUNDS TO PAY THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING OR
(II) DELIVERY BY THE PARTICIPANT TO THE COMPANY OF A COPY OF IRREVOCABLE AND
UNCONDITIONAL INSTRUCTIONS TO A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE
COMPANY CASH OR A CHECK SUFFICIENT TO PAY THE EXERCISE PRICE AND ANY REQUIRED
TAX WITHHOLDING;


(3)           IF AND WHEN THE CLASS B PREFERRED SHARES OR THE NON-VOTING COMMON
SHARES ARE REGISTERED UNDER THE SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE
ACT”), BY DELIVERY OF CLASS B PREFERRED SHARES OR NON-VOTING COMMON SHARES, AS
THE CASE MAY BE, OWNED BY THE PARTICIPANT VALUED AT THEIR FAIR MARKET VALUE AS
DETERMINED BY (OR IN A MANNER APPROVED BY) THE BOARD IN GOOD FAITH (“FAIR MARKET
VALUE”), PROVIDED (I) SUCH METHOD OF PAYMENT IS THEN PERMITTED UNDER APPLICABLE
LAW AND (II) SUCH CLASS B PREFERRED SHARES OR NON-VOTING COMMON SHARES, AS THE
CASE MAY BE, IF ACQUIRED DIRECTLY FROM THE COMPANY, WERE OWNED BY THE
PARTICIPANT AT LEAST SIX MONTHS PRIOR TO SUCH DELIVERY;


(4)           TO THE EXTENT PERMITTED BY THE BOARD, IN ITS SOLE DISCRETION, BY
PAYMENT OF SUCH OTHER LAWFUL CONSIDERATION AS THE BOARD MAY DETERMINE; OR


 


3

--------------------------------------------------------------------------------



 


(5)           BY ANY COMBINATION OF THE ABOVE PERMITTED FORMS OF PAYMENT.


(G)           SUBSTITUTE OPTIONS.  IN CONNECTION WITH A MERGER OR CONSOLIDATION
(OR SIMILAR TRANSACTION) OF AN ENTITY WITH THE COMPANY OR THE ACQUISITION BY THE
COMPANY OF PROPERTY OR STOCK OF AN ENTITY, THE BOARD MAY GRANT OPTIONS IN
SUBSTITUTION FOR ANY OPTIONS OR OTHER STOCK OR STOCK-BASED AWARDS GRANTED BY
SUCH ENTITY OR AN AFFILIATE THEREOF.  SUBSTITUTE OPTIONS MAY BE GRANTED ON SUCH
TERMS AS THE BOARD DEEMS APPROPRIATE IN THE CIRCUMSTANCES, NOTWITHSTANDING ANY
LIMITATIONS ON OPTIONS CONTAINED IN THE OTHER SECTIONS OF THIS SECTION 6 OR IN
SECTION 2.


7.             RESTRICTED STOCK


(A)           GRANTS.  THE BOARD MAY GRANT AWARDS ENTITLING RECIPIENTS TO
ACQUIRE CLASS B PREFERRED SHARES AND/OR NON-VOTING COMMON SHARES, SUBJECT TO THE
RIGHT OF THE COMPANY TO REPURCHASE ALL OR PART OF SUCH SHARES AT THEIR ISSUE
PRICE OR OTHER STATED OR FORMULA PRICE FROM THE RECIPIENT IN THE EVENT THAT
CONDITIONS SPECIFIED BY THE BOARD IN THE APPLICABLE AWARD ARE NOT SATISFIED
PRIOR TO THE END OF THE APPLICABLE RESTRICTION PERIOD OR PERIODS ESTABLISHED BY
THE BOARD FOR SUCH AWARD (EACH, A “RESTRICTED STOCK AWARD”).


(B)           TERMS AND CONDITIONS.  THE BOARD SHALL DETERMINE THE TERMS AND
CONDITIONS OF ANY SUCH RESTRICTED STOCK AWARD, INCLUDING THE CONDITIONS FOR
REPURCHASE AND THE ISSUE PRICE, IF ANY.


(C)           STOCK CERTIFICATES.  ANY STOCK CERTIFICATES ISSUED IN RESPECT OF A
RESTRICTED STOCK AWARD SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT AND,
UNLESS OTHERWISE DETERMINED BY THE BOARD, DEPOSITED BY THE PARTICIPANT, TOGETHER
WITH A STOCK POWER OF ATTORNEY ENDORSED IN BLANK, WITH THE COMPANY (OR ITS
DESIGNEE).  AT THE EXPIRATION OF THE APPLICABLE RESTRICTION PERIODS, THE COMPANY
(OR SUCH DESIGNEE) SHALL DELIVER THE CERTIFICATES NO LONGER SUBJECT TO SUCH
RESTRICTIONS TO THE PARTICIPANT OR IF THE PARTICIPANT HAS DIED, TO THE
BENEFICIARY DESIGNATED, IN A MANNER DETERMINED BY THE BOARD, BY A PARTICIPANT TO
RECEIVE AMOUNTS DUE OR EXERCISE RIGHTS OF THE PARTICIPANT IN THE EVENT OF THE
PARTICIPANT’S DEATH (THE “DESIGNATED BENEFICIARY”).  IN THE ABSENCE OF AN
EFFECTIVE DESIGNATION BY A PARTICIPANT, DESIGNATED BENEFICIARY SHALL MEAN THE
PARTICIPANT’S ESTATE.


8.             OTHER STOCK-BASED AWARDS

The Board shall have the right to grant other Awards in accordance with
applicable laws based upon Class B Preferred Shares and/or Non-Voting Common
Shares having such terms and conditions as the Board may determine, including,
without limitation, the grant of Shares based upon certain conditions, the grant
of securities convertible into Class B Preferred Shares and/or Non-Voting Common
Shares and the grant of stock appreciation rights.


9.             ADJUSTMENTS FOR CHANGES IN CAPITALIZATION AND CERTAIN OTHER
EVENTS


(A)           CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY STOCK SPLIT,
REVERSE STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES,
RECLASSIFICATION OF SHARES (INCLUDING, WITHOUT LIMITATION, THE AUTOMATIC
CONVERSION OF THE CLASS B COMMON SHARES AND THE


 


4

--------------------------------------------------------------------------------



 


NON-VOTING COMMON SHARES INTO SHARES OF THE COMPANY’S VOTING COMMON SHARES
PURSUANT TO THE TERMS OF THE COMPANY’S ARTICLES OF INCORPORATION), SPIN-OFF OR
OTHER SIMILAR CHANGE IN CAPITALIZATION OR EVENT, OR ANY DISTRIBUTION TO HOLDERS
OF CLASS B PREFERRED SHARES OR NON-VOTING COMMON SHARES, AS THE CASE MAY BE,
OTHER THAN A NORMAL CASH DIVIDEND, (I) THE NUMBER AND CLASS OF SECURITIES
AVAILABLE UNDER THIS PLAN, (II) THE NUMBER AND CLASS OF SECURITIES AND EXERCISE
PRICE PER SHARE SUBJECT TO EACH OUTSTANDING OPTION, (III) THE REPURCHASE PRICE
PER SHARE SUBJECT TO EACH OUTSTANDING RESTRICTED STOCK AWARD, AND (IV) THE TERMS
OF EACH OTHER OUTSTANDING AWARD SHALL BE APPROPRIATELY ADJUSTED BY THE COMPANY
(OR SUBSTITUTED AWARDS MAY BE MADE, IF APPLICABLE) TO THE EXTENT THE BOARD SHALL
DETERMINE, IN GOOD FAITH, THAT SUCH AN ADJUSTMENT (OR SUBSTITUTION) IS NECESSARY
AND APPROPRIATE.  IF THIS SECTION 9(A) APPLIES AND SECTION 9(C) ALSO APPLIES TO
ANY EVENT, SECTION 9(C) SHALL BE APPLICABLE TO SUCH EVENT, AND THIS SECTION 9(A)
SHALL NOT BE APPLICABLE.


(B)           LIQUIDATION OR DISSOLUTION.  IN THE EVENT OF A PROPOSED
LIQUIDATION OR DISSOLUTION OF THE COMPANY, THE BOARD SHALL UPON WRITTEN NOTICE
TO THE PARTICIPANTS PROVIDE THAT ALL THEN UNEXERCISED OPTIONS WILL (I) BECOME
EXERCISABLE IN FULL AS OF A SPECIFIED TIME AT LEAST 10 BUSINESS DAYS PRIOR TO
THE EFFECTIVE DATE OF SUCH LIQUIDATION OR DISSOLUTION AND (II) TERMINATE
EFFECTIVE UPON SUCH LIQUIDATION OR DISSOLUTION, EXCEPT TO THE EXTENT EXERCISED
BEFORE SUCH EFFECTIVE DATE.  THE BOARD MAY SPECIFY THE EFFECT OF A LIQUIDATION
OR DISSOLUTION ON ANY RESTRICTED STOCK AWARD OR OTHER AWARD GRANTED UNDER THE
PLAN AT THE TIME OF THE GRANT OF SUCH AWARD.


(C)           REORGANIZATION EVENTS


(1)           DEFINITION.  A “REORGANIZATION EVENT” SHALL MEAN:  (A) ANY
AMALGAMATION, MERGER, ARRANGEMENT, CONSOLIDATION OR SIMILAR TRANSACTION OF THE
COMPANY WITH OR INTO ANOTHER ENTITY AS A RESULT OF WHICH ALL OF THE SHARES OF
THE COMPANY ARE CONVERTED INTO OR EXCHANGED FOR THE RIGHT TO RECEIVE CASH,
SECURITIES OR OTHER PROPERTY; OR (B) ANY EXCHANGE OF ALL OF THE SHARES OF THE
COMPANY FOR CASH, SECURITIES OR OTHER PROPERTY PURSUANT TO A SHARE EXCHANGE
TRANSACTION.


(2)           EFFECT ON OPTIONS.  UPON THE OCCURRENCE OF A REORGANIZATION EVENT,
OR THE EXECUTION BY THE COMPANY OF ANY AGREEMENT WITH RESPECT TO A
REORGANIZATION EVENT, THE BOARD SHALL PROVIDE THAT ALL OUTSTANDING OPTIONS SHALL
BE ASSUMED, OR EQUIVALENT OPTIONS SHALL BE SUBSTITUTED, BY THE ACQUIRING OR
SUCCEEDING CORPORATION (OR AN AFFILIATE THEREOF).  FOR PURPOSES HEREOF, AN
OPTION SHALL BE CONSIDERED TO BE ASSUMED IF, FOLLOWING CONSUMMATION OF THE
REORGANIZATION EVENT, THE OPTION CONFERS THE RIGHT TO PURCHASE, FOR EACH SHARE
SUBJECT TO THE OPTION IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
REORGANIZATION EVENT, THE CONSIDERATION (WHETHER CASH, SECURITIES OR OTHER
PROPERTY) RECEIVED AS A RESULT OF THE REORGANIZATION EVENT BY HOLDERS OF CLASS B
PREFERRED SHARES OR NON-VOTING COMMON SHARES, AS THE CASE MAY BE, FOR EACH SHARE
HELD IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE REORGANIZATION EVENT (AND IF
HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF CONSIDERATION CHOSEN
BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING CLASS B PREFERRED SHARES OR
NON-VOTING COMMON SHARES, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT IF THE
CONSIDERATION RECEIVED AS A RESULT OF THE REORGANIZATION EVENT IS NOT SOLELY
COMMON STOCK OF THE ACQUIRING OR SUCCEEDING CORPORATION (OR AN AFFILIATE
THEREOF), THE COMPANY MAY, WITH THE CONSENT OF THE ACQUIRING OR SUCCEEDING
CORPORATION, PROVIDE FOR THE CONSIDERATION TO BE RECEIVED UPON THE EXERCISE OF
OPTIONS TO CONSIST SOLELY OF COMMON STOCK OF THE ACQUIRING OR SUCCEEDING
CORPORATION (OR AN AFFILIATE THEREOF) EQUIVALENT IN FAIR MARKET VALUE TO THE PER
SHARE CONSIDERATION RECEIVED BY


 


5

--------------------------------------------------------------------------------



 


HOLDERS OF CLASS B PREFERRED SHARES OR NON-VOTING COMMON SHARES, AS THE CASE MAY
BE, AS A RESULT OF THE REORGANIZATION EVENT.

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options,
then the Board shall, upon written notice to the Participants, provide that all
then unexercised Options will become exercisable in full as of a specified time
prior to the Reorganization Event and will terminate immediately prior to the
consummation of such Reorganization Event, except to the extent exercised by the
Participants before the consummation of such Reorganization Event; provided,
however, that in the event of a Reorganization Event under the terms of which
holders of the Class B Preferred Shares or the Non-Voting Common Shares, as the
case may be, will receive upon consummation thereof a cash payment for each
Class B Preferred Share or Non-Voting Common Share, as the case may be,
surrendered pursuant to such Reorganization Event (the “Acquisition Price”),
then the Board may instead provide that all outstanding Options shall terminate
upon consummation of such Reorganization Event and that each Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (A) the Acquisition Price multiplied by the number of Shares subject to
such outstanding Options (whether or not then exercisable), exceeds (B) the
aggregate exercise price of such Options.  To the extent all or any portion of
an Option becomes exercisable solely as a result of the first sentence of this
paragraph, upon exercise of such Option, the Participant shall receive Shares
subject to a right of repurchase by the Company or its successor at the Option
exercise price.  Such repurchase right (1) shall lapse at the same rate as the
Option would have become exercisable under its terms and (2) shall not apply to
any Shares subject to the Option that were exercisable under its terms without
regard to the first sentence of this paragraph.

If any Option provides that it may be exercised for Shares which remain subject
to a repurchase right in favor of the Company, upon the occurrence of a
Reorganization Event, any Shares of restricted stock received upon exercise of
such Option shall be treated in accordance with Section 9(c)(3) as if they were
a Restricted Stock Award.


(3)           EFFECT ON RESTRICTED STOCK AWARDS.  UPON THE OCCURRENCE OF A
REORGANIZATION EVENT, THE REPURCHASE AND OTHER RIGHTS OF THE COMPANY UNDER EACH
OUTSTANDING RESTRICTED STOCK AWARD SHALL INURE TO THE BENEFIT OF THE COMPANY’S
SUCCESSOR AND SHALL APPLY TO THE CASH, SECURITIES OR OTHER PROPERTY WHICH THE
SHARES SUBJECT TO SUCH RESTRICTED STOCK AWARD WERE CONVERTED INTO OR EXCHANGED
FOR PURSUANT TO SUCH REORGANIZATION EVENT IN THE SAME MANNER AND TO THE SAME
EXTENT AS THEY APPLIED TO SUCH SHARES.


(4)           CONSEQUENCES OF A REORGANIZATION EVENT ON OTHER AWARDS.  THE BOARD
SHALL SPECIFY THE EFFECT OF A REORGANIZATION EVENT ON ANY OTHER AWARD GRANTED
UNDER THE PLAN AT THE TIME OF THE GRANT OF SUCH AWARD.


10.           GENERAL PROVISIONS APPLICABLE TO AWARDS


(A)           TRANSFERABILITY OF AWARDS.  EXCEPT AS THE BOARD MAY OTHERWISE
DETERMINE OR PROVIDE IN AN AWARD, AWARDS SHALL NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED BY THE PERSON TO WHOM THEY ARE
GRANTED, EITHER VOLUNTARILY OR BY OPERATION OF LAW, EXCEPT BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION, AND, DURING THE LIFE OF THE


 


6

--------------------------------------------------------------------------------



 


PARTICIPANT, SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT.  REFERENCES TO A
PARTICIPANT, TO THE EXTENT RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES TO
AUTHORIZED TRANSFEREES.


(B)           DOCUMENTATION.  EACH AWARD SHALL BE EVIDENCED IN SUCH FORM
(WRITTEN, ELECTRONIC OR OTHERWISE) AS THE BOARD SHALL DETERMINE IN ITS SOLE AND
ABSOLUTE DISCRETION.  EACH AWARD MAY CONTAIN TERMS AND CONDITIONS IN ADDITION TO
THOSE SET FORTH IN THE PLAN.


(C)           BOARD DISCRETION.  EXCEPT AS OTHERWISE PROVIDED BY THE PLAN, EACH
AWARD MAY BE MADE ALONE OR IN ADDITION OR IN RELATION TO ANY OTHER AWARD.  THE
TERMS OF EACH AWARD NEED NOT BE IDENTICAL, AND THE BOARD NEED NOT TREAT
PARTICIPANTS UNIFORMLY.  THE GRANTING OF AN AWARD TO A PARTICIPANT AT ANY TIME
SHALL NEITHER ENTITLE SUCH PARTICIPANT TO RECEIVE, NOR PRECLUDE SUCH PARTICIPANT
FROM RECEIVING, ANY SUBSEQUENT AWARDS.


(D)           TERMINATION OF STATUS.  THE BOARD SHALL DETERMINE THE EFFECT ON AN
AWARD OF THE DISABILITY, DEATH, RETIREMENT, AUTHORIZED LEAVE OF ABSENCE,
TERMINATION OR OTHER CHANGE IN THE EMPLOYMENT OR OTHER STATUS OF A PARTICIPANT
AND THE EXTENT TO WHICH, AND THE PERIOD DURING WHICH, THE PARTICIPANT, THE
PARTICIPANT’S LEGAL REPRESENTATIVE, CONSERVATOR, GUARDIAN OR DESIGNATED
BENEFICIARY MAY EXERCISE RIGHTS UNDER THE AWARD.


(E)           WITHHOLDING.  EACH PARTICIPANT SHALL PAY TO THE COMPANY, OR MAKE
PROVISION SATISFACTORY TO THE BOARD FOR PAYMENT OF, ANY TAXES REQUIRED BY LAW TO
BE WITHHELD IN CONNECTION WITH AWARDS TO SUCH PARTICIPANT NO LATER THAN THE DATE
OF THE EVENT CREATING THE TAX LIABILITY.  EXCEPT AS THE BOARD MAY OTHERWISE
PROVIDE IN AN AWARD, WHEN THE CLASS OF SECURITIES TO WHICH AN AWARD RELATES IS
REGISTERED UNDER THE EXCHANGE ACT, PARTICIPANTS MAY SATISFY SUCH TAX OBLIGATIONS
IN WHOLE OR IN PART BY DELIVERY OF SHARES OF SUCH CLASS, INCLUDING SHARES
RETAINED FROM THE AWARD CREATING THE TAX OBLIGATION, VALUED AT THEIR FAIR MARKET
VALUE; PROVIDED, HOWEVER, THAT THE TOTAL TAX WITHHOLDING WHERE SHARES ARE BEING
USED TO SATISFY SUCH TAX OBLIGATIONS CANNOT EXCEED THE COMPANY’S MINIMUM
STATUTORY WITHHOLDING OBLIGATIONS (BASED ON MINIMUM STATUTORY WITHHOLDING RATES
FOR FEDERAL AND STATE TAX PURPOSES, INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE
TO SUCH SUPPLEMENTAL TAXABLE INCOME).  THE COMPANY MAY, TO THE EXTENT PERMITTED
BY LAW, DEDUCT ANY SUCH TAX OBLIGATIONS FROM ANY PAYMENT OF ANY KIND OTHERWISE
DUE TO A PARTICIPANT.  OTHER THAN COMPLIANCE WITH ITS WITHHOLDING OBLIGATIONS
UNDER APPLICABLE FEDERAL, PROVINCIAL, STATE OR FOREIGN LAWS, THE COMPANY DOES
NOT ASSUME ANY RESPONSIBILITY FOR THE INCOME OR OTHER TAX CONSEQUENCES ARISING
FROM ANY AWARDS TO ANY PARTICIPANTS.


(F)            AMENDMENT OF AWARD.  THE BOARD MAY AMEND, MODIFY OR TERMINATE ANY
OUTSTANDING AWARD, INCLUDING BUT NOT LIMITED TO, SUBSTITUTING THEREFOR ANOTHER
AWARD OF THE SAME OR A DIFFERENT TYPE, CHANGING THE DATE OF EXERCISE OR
REALIZATION, AND, FOR U.S. PARTICIPANTS, CONVERTING AN INCENTIVE STOCK OPTION TO
A NONSTATUTORY STOCK OPTION, PROVIDED THAT THE PARTICIPANT’S CONSENT TO SUCH
ACTION SHALL BE REQUIRED UNLESS THE BOARD DETERMINES THAT THE ACTION, TAKING
INTO ACCOUNT ANY RELATED ACTION, WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE
PARTICIPANT.


(G)           CONDITIONS ON DELIVERY OF SHARES.  THE COMPANY WILL NOT BE
OBLIGATED TO DELIVER ANY SHARES PURSUANT TO THE PLAN OR TO REMOVE RESTRICTIONS
FROM SHARES PREVIOUSLY DELIVERED UNDER THE PLAN UNTIL (I) ALL CONDITIONS OF THE
AWARD HAVE BEEN MET OR REMOVED TO THE SATISFACTION OF THE COMPANY, (II) IN THE
OPINION OF THE COMPANY’S COUNSEL, ALL


 


7

--------------------------------------------------------------------------------



 


OTHER LEGAL MATTERS IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF SUCH SHARES
HAVE BEEN SATISFIED, INCLUDING ANY APPLICABLE SECURITIES LAWS AND ANY APPLICABLE
STOCK EXCHANGE OR STOCK MARKET RULES AND REGULATIONS, AND (III) THE PARTICIPANT
HAS EXECUTED AND DELIVERED TO THE COMPANY SUCH REPRESENTATIONS OR AGREEMENTS AS
THE COMPANY MAY CONSIDER APPROPRIATE TO SATISFY THE REQUIREMENTS OF ANY
APPLICABLE LAWS, RULES OR REGULATIONS.


(H)           ACCELERATION.  THE BOARD MAY AT ANY TIME PROVIDE THAT ANY AWARD
SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL OR IN PART, FREE OF SOME OR ALL
RESTRICTIONS OR CONDITIONS, OR OTHERWISE REALIZABLE IN FULL OR IN PART, AS THE
CASE MAY BE.


11.           MISCELLANEOUS


(A)           NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  NO PERSON SHALL HAVE ANY
CLAIM OR RIGHT TO BE GRANTED AN AWARD, AND THE GRANT OF AN AWARD SHALL NOT BE
CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO CONTINUED EMPLOYMENT OR ANY OTHER
RELATIONSHIP WITH THE COMPANY.  THE COMPANY EXPRESSLY RESERVES THE RIGHT AT ANY
TIME TO DISMISS OR OTHERWISE TERMINATE ITS RELATIONSHIP WITH A PARTICIPANT FREE
FROM ANY LIABILITY OR CLAIM UNDER THE PLAN, EXCEPT AS EXPRESSLY PROVIDED IN THE
APPLICABLE AWARD.


(B)           NO RIGHTS AS SHAREHOLDER.  SUBJECT TO THE PROVISIONS OF THE
APPLICABLE AWARD, NO PARTICIPANT OR DESIGNATED BENEFICIARY SHALL HAVE ANY RIGHTS
AS A SHAREHOLDER WITH RESPECT TO ANY SHARES TO BE DISTRIBUTED WITH RESPECT TO AN
AWARD UNTIL BECOMING THE RECORD HOLDER OF SUCH SHARES.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT THE COMPANY EFFECTS A SPLIT OF THE CLASS B PREFERRED
SHARES AND/OR THE NON-VOTING COMMON SHARES BY MEANS OF A STOCK DIVIDEND AND THE
EXERCISE PRICE OF AND THE NUMBER OF CLASS B PREFERRED SHARES OR NON-VOTING
COMMON SHARES, AS THE CASE MAY BE, SUBJECT TO SUCH OPTION ARE ADJUSTED AS OF THE
DATE OF THE DISTRIBUTION OF THE DIVIDEND (RATHER THAN AS OF THE RECORD DATE FOR
SUCH DIVIDEND), THEN AN OPTIONEE WHO EXERCISES AN OPTION BETWEEN THE RECORD DATE
AND THE DISTRIBUTION DATE FOR SUCH STOCK DIVIDEND SHALL BE ENTITLED TO RECEIVE,
ON THE DISTRIBUTION DATE, THE STOCK DIVIDEND WITH RESPECT TO THE SHARES ACQUIRED
UPON SUCH OPTION EXERCISE, NOTWITHSTANDING THE FACT THAT SUCH SHARES WERE NOT
OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE RECORD DATE FOR SUCH STOCK
DIVIDEND.


(C)           EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE
ON THE DATE ON WHICH IT IS ADOPTED BY THE BOARD.  NO AWARDS SHALL BE GRANTED
UNDER THE PLAN AFTER THE COMPLETION OF TEN YEARS FROM THE EARLIER OF (I) THE
DATE ON WHICH THE PLAN WAS ADOPTED BY THE BOARD OR (II) THE DATE THE PLAN WAS
APPROVED BY THE COMPANY’S SHAREHOLDERS, BUT AWARDS PREVIOUSLY GRANTED MAY EXTEND
BEYOND THAT DATE.


(D)           AMENDMENT OF PLAN.  THE BOARD MAY AMEND, SUSPEND OR TERMINATE THE
PLAN OR ANY PORTION THEREOF AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION.


(E)           AUTHORIZATION OF SUB-PLANS.  THE BOARD MAY FROM TIME TO TIME
ESTABLISH ONE OR MORE SUB-PLANS UNDER THE PLAN FOR PURPOSES OF SATISFYING
APPLICABLE BLUE SKY, SECURITIES OR TAX LAWS OF VARIOUS JURISDICTIONS.  THE BOARD
SHALL ESTABLISH SUCH SUB-PLANS BY ADOPTING SUPPLEMENTS TO THIS PLAN CONTAINING
(I) SUCH LIMITATIONS ON THE BOARD’S DISCRETION UNDER THE PLAN AS THE BOARD DEEMS
NECESSARY OR DESIRABLE OR (II) SUCH ADDITIONAL TERMS AND CONDITIONS


 


8

--------------------------------------------------------------------------------



 


NOT OTHERWISE INCONSISTENT WITH THE PLAN AS THE BOARD SHALL DEEM NECESSARY OR
DESIRABLE.  ALL SUPPLEMENTS ADOPTED BY THE BOARD SHALL BE DEEMED TO BE PART OF
THE PLAN, BUT EACH SUPPLEMENT SHALL APPLY ONLY TO PARTICIPANTS WITHIN THE
AFFECTED JURISDICTION AND THE COMPANY SHALL NOT BE REQUIRED TO PROVIDE COPIES OF
ANY SUPPLEMENT TO PARTICIPANTS IN ANY JURISDICTION WHICH IS NOT THE SUBJECT OF
SUCH SUPPLEMENT.


(F)            COMPLIANCE WITH APPLICABLE LAWS.  IF ANY PROVISION OF THE PLAN OR
ANY AWARD CONTRAVENES ANY LAW, RULES OR REGULATIONS OF ANY GOVERNMENTAL
AUTHORITY, REGULATORY AUTHORITY, STOCK EXCHANGE OR SIMILAR ENTITY, THEN SUCH
PROVISION SHALL BE DEEMED TO BE AMENDED TO THE EXTENT REQUIRED TO BRING SUCH
PROVISION INTO COMPLIANCE WITH SUCH LAW, RULE OR REGULATION.


(G)           AMENDMENT AND RESTATEMENT.  THIS AMENDED AND RESTATED 2002 STOCK
INCENTIVE PLAN AMENDS AND RESTATES AND SUPERSEDES IN ALL RESPECTS THE 2002 STOCK
INCENTIVE PLAN PREVIOUSLY ADOPTED BY THE BOARD.


(H)           GOVERNING LAW.  THE PROVISIONS OF THE PLAN AND ALL AWARDS MADE
HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.


 


 


9

--------------------------------------------------------------------------------



 
